Title: To Alexander Hamilton from William S. Smith, 2 March 1793
From: Smith, William Stephens
To: Hamilton, Alexander


[Philadelphia, March 2, 1793. According to an entry in JPP“Journal of the Proceedings of the President,” George Washington Papers, Library of Congress. for March 2, 1793, Hamilton submitted to the President “a letter from Colo. W. S. Smith of this date respecting the debt of the U.S. to France—with a Copy of a letter wh. he had written to Mr. Ternant on the subject—and an Extract of a Communication from the Minister of Contributions at Paris to Colo. Smith dated Novr. 1792.” Letter from Smith not found.]
